FILE COPY


                                                               01-14-00946-CV

                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 14-1001

 WALLER COUNTY, TEXAS,
 WALLER JUDGE GLENN
 BECKENDORFF, WALLER
 COUNTY COMMISSIONER
 FRANK POKLUDA, WALLER
 COUNTY COMMISSIONER STAN                        §
 KITZMAN, WALLER COUNTY                          §
                                                                             Waller County,
 COMMISSIONER JERON                              §
 BARNETT, AND WALLER                             §
                                                                                 1st District.
 COUNTY                                          §
 COMMISSIONER JOHN AMSLER,                       §
 IN THEIR OFFICIAL CAPACITIES
 v.
 CITY OF HEMPSTEAD, TEXAS
 AND CITIZENS AGAINST THE
 LANDFILL IN HEMPSTEAD




                                                                            December 5, 2014

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
                                                                                FILE COPY




       It is further ordered that petitioner, WALLER COUNTY, TEXAS, WALLER JUDGE
GLENN BECKENDORFF, WALLER COUNTY COMMISSIONER FRANK POKLUDA,
WALLER        COUNTY         COMMISSIONER    STAN     KITZMAN,      WALLER      COUNTY
COMMISSIONER JERON BARNETT, AND WALLER COUNTY
       COMMISSIONER JOHN AMSLER, IN THEIR OFFICIAL CAPACITIES, pay all costs
incurred on this petition.
       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 22nd day of January, 2015.


                                                Blake A. Hawthorne, Clerk

                                                By Monica Zamarripa, Deputy Clerk